MID-AMERICA APARTMENT COMMUNITIES A self-managed Equity REIT PRESS RELEASE FROM:SIMON R.C. WADSWORTH SUBJECT:GEORGE CATES RETIRES FROM MID-AMERICA APARTMENT COMMUNITIES BOARD OF DIRECTORS DATE: MARCH 16, 2009 Memphis, TN March 16, 2009.Mid-America Apartment Communities, Inc. (NYSE: MAA), or Mid-America, announced today that founder George E. Cates, 71, has retired from the Board of Directors effective immediately. There were no disagreements with management. Mr. Cates stated, “I have enjoyed greatly my long association with the Mid-America team.
